Citation Nr: 0306312	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than March 2, 
2001, for the grant of a 50 percent rating for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disability.

(The issue of an increased rating for PTSD, will be the 
subject of a later decision.)

(The issues of entitlement to service connection for a neck 
condition other than cervical spine arthritis and whether 
there was an improper withholding of an award due to 
recoupment of severance pay will also be the subject of a 
post-development decision by the Board.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, January 1978 to January 1980, and October 1981 to 
August 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by the RO 
which, in relevant part, granted an increased rating of 50 
percent for PTSD, effective March 2, 2001.  The veteran, 
through his attorney representative, perfected an appeal of 
entitlement to an earlier effective date for the award of a 
50 percent rating for PTSD.  This matter also comes before 
the Board from March 2000 and June 2002 decisions that denied 
service connection for a left hip condition.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for PTSD, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When the 
additional evidentiary development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response from the veteran, the Board 
will prepare a separate decision addressing this issue.  

Additionally, pending completion of the Board's development, 
consideration of the claims of service connection for a neck 
condition other than cervical spine arthritis and whether 
there was an improper withholding of an award due to 
recoupment of severance pay is deferred.  As will be 
discussed in more detail at that time, the veteran has 
submitted notices of disagreement on these issues, but a 
statement of the case has not been provided.


FINDINGS OF FACT

1.  By a decision entered in March 2000, the RO granted a 
claim of service connection for PTSD and assigned a 30 
percent rating, effective September 23, 1998.  The veteran 
was notified of that decision and of his appellate rights on 
April 3, 2000, but did not complete an appeal within the time 
allowed. 

2.  A claim for increased compensation benefits was received 
by the RO on March 2, 2001.

3.  The record contains no evidence or communication 
pertaining to the veteran's PTSD that was generated or 
received since the prior final decision of April 3, 2000, but 
before the date of his March 2, 2001, statement which could 
be construed as an informal claim. 

4.  Received with the veteran's March 2, 2001 claim for an 
increased rating for PTSD was a private psychological 
evaluation, dated on February 7, 2001, indicating that the 
veteran's evaluation on February 6, 2001 showed entitlement 
to a higher (50 percent) rating for PTSD.

5.  The veteran does not currently have a chronic left hip 
disability.


CONCLUSIONS OF LAW

1.  An effective date of February 6, 2001, is granted for the 
assignment of a 50 percent rating for PTSD.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.130 
(Diagnostic Code 9411) (2002).

2.  The veteran did not incur a left hip disorder as a result 
of his military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Earlier Effective Date

The veteran and his attorney representative contend that the 
veteran is entitled to an effective date earlier than March 
2, 2001, for an award of increased compensation for PTSD.  

A review of the record indicates that the veteran filed a 
claim of service connection for PTSD on September 23, 1998.  
By a decision entered in March 2000, the RO granted a claim 
of service connection for PTSD and assigned a 30 percent 
rating, effective September 23, 1998.  The veteran was 
notified of that decision and of his appellate rights on 
April 3, 2000, but did not perfect his appeal within the time 
allowed.  He filed a notice of disagreement (NOD) within one 
year as required by regulation, but the Board finds that he 
did not timely file a substantive appeal within one year of 
the April 3, 2000, notification.  Accordingly, that decision 
became final. See 38 C.F.R. §§ 20.302, 20.1103.  

In this regard, an appeal to the Board consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201 
(2002).  The substantive appeal can be set forth on a VA Form 
9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant, or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
is later.  38 C.F.R. § 20.302(b).  Additionally, an extension 
for filing a substantive appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. § 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is "statutorily barred" from 
appealing.  Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997); 66 Fed. Reg. 50,318 
(Oct. 3, 2001) (codified as amended at 38 C.F.R. §§ 20.302, 
20.304). 

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. § 
7105(d)(3) (West 2002).  When the substantive appeal fails to 
allege specific error of fact or law, the Board may dismiss 
the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2002). 

In the veteran's case, as noted above, the RO notified the 
veteran of the March 2000 rating action in a letter dated on 
April 3, 2000.  The veteran filed a timely NOD, which was 
received on April 14, 2000.  A SOC was issued on May 31, 
2000.  Thereafter, the record does not indicate that the 
veteran or his representative filed a statement that could be 
construed as a substantive appeal with respect to the March 
2000 rating action.  

A statement from the veteran was received on March 2, 2001; 
however, the veteran expressly indicated his desire to file a 
claim for an increase of his service-connected PTSD because 
it has worsened in severity.  In doing so, he referred to an 
attached psychological examination in support of his claim 
for an increased rating for PTSD.  He did not set forth 
allegations of error of fact or law with respect to the March 
2000 rating decision; therefore, the Board cannot construe 
the March 2, 2001 written statement as a substantive appeal.  
Because the veteran did not file a substantive appeal to the 
March 2000 rating decision, the RO considered the March 2, 
2001, statement as a new application for an increased rating, 
and the Board agrees.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2002).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2002). 

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2002).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3).

As noted above, the veteran was notified of the RO's March 
2000 rating decision on April 3, 2000 and that decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103.  With the 
exception of the February 7, 2001, private medical report, as 
discussed below, none of the evidence received between the 
March 2000 final rating decision and March 2, 2001 (date of 
increased rating claim) which could be viewed as an informal 
claim under 38 C.F.R. § 3.157.  Therefore, the Board finds 
that the date of the March 2, 2001 statement constitutes a 
formal claim for an increased rating.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2002).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper, 10 Vet. App. at 127; 
see also VAOPGCPREC 12-98.

In this regard, the Board notes that as a result of the 
Harper decision, VA's Office of General Counsel issued an 
opinion, VAOPGCPREC 12-98.  In that opinion, it was held that 
38 C.F.R. § 3.400(q)(1)(i) would be applicable to a claim for 
increased rating based upon new and material evidence 
submitted prior to the expiration of the appeal period or 
before an appellate decision is issued.  Moreover, when new 
and material is submitted within the appeal period, the 
effective date for any increased rating is the date on which 
the facts establish the increase in disability occurred or 
the date of the original claim for increase, which is later.  
However, if the facts establish that a veteran's disability 
increased within one year prior to the receipt of VA of the 
original claim for increased rating, the effective date of 
the increase is the date on which the increase in disability 
occurred.  In considering the General Counsel's opinion, the 
Board finds that it is not applicable to the veteran's case 
because the March 2000 rating decision is not a final denial 
of a claim for an increased rating, but a final rating of an 
original claim of entitlement to service connection.  

Having determined that March 2, 2001, is the date of receipt 
of a claim for purposes of assigning an effective date, the 
Board is ordinarily obliged to review all of the evidence of 
record from the preceding year to determine whether an 
ascertainable increase in disability had occurred.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2002); Hazan v. Gober, 10 Vet. App. 511 (1997).  Under the 
provisions of 38 C.F.R. § 3.400, if there was evidence of 
record in the year preceding March 2, 2001, which indicated 
that it was factually ascertainable that an increase in 
disability had occurred to the 50 percent level, assignment 
of an earlier date would be warranted under 38 C.F.R. § 
3.400(o)(2).  

In this case, the Board has identified evidence showing an 
ascertainable increase after the final rating April 3, 2000, 
but preceding March 2, 2001.  Here, the veteran's attorney 
representative has asserted that a private psychological 
evaluation report from Dr. M.C., dated on February 7, 2001, 
which was submitted along with the veteran's claim for an 
increased rating on March 2, 20001 and used as the basis of 
the RO's grant of a 50 percent rating for PTSD in its March 
2002 rating decision, provides satisfactory evidence that it 
was factually ascertainable that the veteran's PTSD symptoms 
had increased in severity prior to the submission of his 
claim for increased compensation.  Clearly, this record was 
prepared before the veteran's March 2001 claim.  
Additionally, the February 7, 2001 letter by Dr. M.C., was 
based on a February 6, 2001 evaluation of the veteran and 
reflects, as contended by the veteran's attorney 
representative, a worsening of disability due to PTSD, so 
much so as to warrant the higher (50 percent) rating.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002).

Nevertheless, the critical question here is when the 
veteran's claim was received in relation to the date the 
increase was shown.  Having found that the increase was shown 
as early as February 6, 2001, and because the veteran's claim 
was received on March 2, 2001, which was less than a year 
following the February 2001 report from Dr. M.C., the 
provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) do apply.  Harper, supra.  Therefore, the veteran 
is entitled to an effective date at least as early as 
February 6, 2001.



B. Left Hip

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  The appellant has not 
been diagnosed with a disease identified as a presumptive 
condition.  He claims he has arthritis, which is a 
presumptive condition, but that condition is not shown by the 
medical evidence.

Incurrence of a chronic disorder in service is not factually 
shown.  The service medical records do not show diagnosis of 
a chronic left hip disorder, and upon discharge from service, 
all pertinent evaluations were normal.  

The Board has reviewed the medical evidence developed since 
the veteran's discharge from service, which primarily consist 
of VA hospitalization and outpatient treatment records.  The 
few private medical records are not pertinent to this claim.  
The VA records note a past medical history of hip arthritis, 
but no x-ray reports are shown reflecting such a condition is 
actually present.  Those notations, located in records under 
the past medical history section, are likely mere 
transcriptions of the veteran's allegation that he has this 
condition.  Arthritis is a diagnosis that is made based on 
abnormal tests results such as x-rays showing joint 
deterioration or blood tests showing rheumatoid arthritis.  A 
VA examination was conducted in 2002, and the examiner 
concluded there is no organic evidence of left hip 
disability.  This was corroborated by x-rays showing no 
evidence of arthritis.  Even if the Board accepts the 
notations in the VA outpatient treatment records as competent 
evidence of current disability, the more recent VA 
examination clearly refutes that evidence and establishes, 
without a doubt, that no left hip disorder is present.

The Board notes that the veteran clearly believes he has 
arthritis in the left hip.  However, he does not have the 
necessary medical knowledge or education to render a medical 
diagnosis, especially one such as arthritis which is based on 
abnormal test results as discussed above.  

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed left hip disability was not caused by an 
in-service disease or injury.  There is no benefit of the 
doubt that could be resolved in his favor.  

C. Duty to Assist

In adjudicating the claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  


In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claims and of the elements 
necessary to be granted the benefits sought.  This is 
evidenced by the rating actions on appeal, as well as the 
SOCs provided to the veteran, which informed him of the 
applicable law and regulations.  The record also reflects 
that the veteran was notified by the RO in a March 2001 
letter of changes brought about by the VCAA.  In accordance 
with the requirements of the VCAA, the letter informed the 
appellant what evidence and information VA would be 
obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
these claims.  The RO obtained all relevant medical records 
from every source referenced by the appellant.  The only 
treatment he has reported receiving is through VA, and those 
records were obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The veteran was provided VA examination in 2002 in connection 
with the hip claim.  Further examination is not needed 
because there is no competent evidence that the appellant has 
the claimed condition.  As discussed in more detail below, 
the medical evidence does not show diagnosis of a chronic 
left hip disability.  

The record shows that the RO has notified the veteran of the 
evidence necessary to substantiate the claim, and he was 
given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence would be obtained by the veteran, and 
which evidence would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, the veteran or his attorney 
representative has not indicated that additional records 
exist that would have an effect on the Board's analysis.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  This is so also 
because the effective date issue turns on the record as it 
was constituted during the time period in question, not upon 
newly prepared evidence as might typically be sought in a 
claim for a higher rating.

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, further development of this 
case under the VCAA will serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  




















	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of February 6, 2001, for the assignment of 
a 50 percent rating for PTSD is granted.

Service connection for left hip disability is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

